         Case 1:20-mc-91045-ADB Document 3 Filed 01/22/20 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

In re:

SUBPOENAS ON THIRD PARTIES BOSTON           Civil Action No.
CHILDREN’S HOSPITAL AND DR. ROBERT
D’AMATO

CELGENE CORPORATION,

                     Plaintiff,

               v.                           Underlying action pending in U.S. District
                                            Court for the District of New Jersey
HETERO LABS LIMITED, HETERO LABS
LIMITED UNIT-V, HETERO DRUGS                Civil Action No. 2:17-cv-03387-ES-MAH
LIMITED, HETERO USA, INC., AUROBINDO        (Consolidated)
PHARMA LIMITED, AUROBINDO PHARMA
USA, INC., AUROLIFE PHARMA LLC,
EUGIA PHARMA SPECIALTIES LIMITED,
APOTEX INC., APOTEX CORP., MYLAN
PHARMACEUTICALS, INC., MYLAN
INC., MYLAN, N.V., BRECKENRIDGE
PHARMACEUTICAL, INC., and TEVA
PHARMACEUTICALS USA, INC.

                     Defendants.

   DECLARATION OF KRISTINA CARY IN SUPPORT OF DEFENDANTS
     TEVA’S, AUROBINDO’S, AND APOTEX’S MOTION TO COMPEL
PRODUCTION OF DOCUMENTS PURSUANT TO SUBPOENA DUCES TECUM
      Case 1:20-mc-91045-ADB Document 3 Filed 01/22/20 Page 2 of 5




I, Kristina Cary, declare as follow:

       1.     I am an attorney with the law firm of Kirkland & Ellis LLP, counsel for

Defendant Teva Pharmaceuticals USA, Inc. (“Teva”) in the above-captioned matter.

       2.     I submit this Declaration in support of Defendants Teva’s, Aurobindo’s,

and Apotex’s Motion to Compel Production of Documents Pursuant to Subpoena Duces

Tecum.

       3.     I have personal knowledge of the following facts and, if called to testify, I

could and would testify competently to the matters stated herein.

       4.     Attached hereto as Exhibit 1 is a true and correct copy of the Discovery

Confidentiality Order (ECF No. 152) entered in C.A. No. 2:17-cv-03387-ES-MAH

(“Celgene v. Hetero”).

       5.     Attached hereto as Exhibit 2 is a true and correct copy of a press release

dated August 1, 2000 bearing bates number DEFS_POM_00003851.

       6.     Attached hereto as Exhibit 3 is a true and correct copy of a press release

dated August 7, 2001 bearing bates numbers DEFS_POM_00003852-54.

       7.     Attached hereto as Exhibit 4 is a true and correct copy of a press release

dated November 13, 2002 bearing bates numbers DEFS_POM_00003838-41.

       8.     Attached hereto as Exhibit 5 is a true and correct copy of an article

entitled, Altman, D., FROM THALIDOMIDE          TO   POMALYST: BETTER LIVING THROUGH

CHEMISTRY, available at https://vector.childrenshospital.org/2013/04/from-thalidomide-

to-pomalyst-better-living-through-chemistry (last accessed Jan. 21, 2020).

       9.     Attached hereto as Exhibit 6 is a true and correct copy of a press release

dated November 20, 2002 bearing bates numbers DEFS_POM_00003855-56.




                                            2
      Case 1:20-mc-91045-ADB Document 3 Filed 01/22/20 Page 3 of 5




       10.    Attached hereto as Exhibit 7 is a true and correct copy of excerpts of a

Celgene      Corporation    Annual      Report      2002    bearing     bates     numbers

DEFS_POM_00002015; DEFS_POM_00002061-62.

       11.    Attached hereto as Exhibit 8 is a true and correct copy of the Parties’ Joint

Rule 26(f) Report, ECF 23, C.A. No. 13-cv-11573-MLW (D. Mass Feb. 6, 2014).

       12.    Attached hereto as Exhibit 9 is a true and correct copy of United States

Patent No. 8,198,262, Ex. A to ECF No. 1, Complaint in Celgene v. Hetero.

       13.    Attached hereto as Exhibit 10 is a true and correct copy of United States

Patent No. 8,673,939, Ex. B to ECF No. 1, Complaint in Celgene v. Hetero.

       14.    Attached hereto as Exhibit 11 is a true and correct copy of United States

Patent No. 8,735,428, Ex. C to ECF No. 1, Complaint in Celgene v. Hetero.

       15.    Attached hereto as Exhibit 12 is a true and correct copy of Scheduling

Order dated January 8, 2020, ECF No. 578, in Celgene v. Hetero.

       16.    Attached hereto as Exhibit 13 is a true and correct copy of a subpoena

duces tecum issued to Dr. Robert D’Amato.

       17.    Attached hereto as Exhibit 14 is a true and correct copy of a subpoena

duces tecum issued to Boston Children’s Hospital.

       18.    Attached hereto as Exhibit 15 is a true and correct copy of Dr. Robert

D’Amato’s objections and responses to subpoena duces tecum.

       19.    Attached hereto as Exhibit 16 is a true and correct copy of Boston

Children’s Hospital’s objections and responses to subpoena duces tecum.

       20.    Attached hereto as Exhibit 17 is a true and correct copy of a letter from L.

Pirozzolo to M. McLennan dated Sept. 20, 2019.




                                            3
      Case 1:20-mc-91045-ADB Document 3 Filed 01/22/20 Page 4 of 5




       21.     Attached hereto as Exhibit 18 is a true and correct copy of an email from

R. Shrestha dated Jan. 6, 2020.



I, Kristina Cary, declare under the penalty of perjury under the laws of the United States

that the foregoing is true and correct.



Dated: January 22, 2020                             /s/ Kristina R. Cary_________
                                                    Kristina Cary




                                            4
     Case 1:20-mc-91045-ADB Document 3 Filed 01/22/20 Page 5 of 5




                           CERTIFICATE OF SERVICE

       The undersigned certifies that, on January 22, 2020, a true and accurate copy of

DECLARATION OF KRISTINA CARY IN SUPPORT OF DEFENDANTS TEVA’S,

AUROBINDO’S, AND APOTEX’S MOTION TO COMPEL PRODUCTION OF

DOCUMENTS PURSUANT TO SUBPOENA DUCES TECUM was served on counsel

for Non-Movants Lisa J. Pirozzolo of WilmerHale by hand delivery with a courtesy copy

by email.



Dated: January 22, 2020                              /s/ Kristina R. Cary_________
                                                          Kristina Cary




                                          5
